PER CURIAM.
In these consolidated appeals, Afaf Ka-nazeh appeals district court orders granting the Appellees’ motions to dismiss. We have reviewed the record and the district court orders and affirm on the reasoning of the district court. See Kanazeh v. Priepeton, No. CA-02-1083-A (E.D. Va. filed Aug. 2, 2002, entered Aug. 5, 2002; filed Aug. 30, 2002, entered Sept. 3, 2002; entered Oct. 21, 2002; filed Nov. 1, 2002, entered Nov. 4, 2002). We deny motions to strike filed in Nos. 02-2096 and 02-2260, the motion for appointment of counsel filed *619in No. 02-2096, and the motion for general relief seeking to add a new party filed in all appeals. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.